Krivosha, C. J.,
concurring in the result.
While I concur in the result reached by the majority in this case, I write separately because I do not believe the court’s view of our earlier decision in Shoecraft v. Catholic Social Servs. Bureau, 222 Neb. 574, 385 N.W.2d 448 (1986), is correct, or that the distinction sought to be made by the majority can properly be sustained. Little purpose will be served in repeating at length my dissent in Shoecraft, supra. I have difficulty, however, agreeing that a father who files the form required by Neb. Rev. Stat. §§ 43-104.02 to 43-104.04 (Reissue 1984) within 9 days of the birth of a child is out of time, while one who files such a form nearly 30 months later is in time.
To have the constitutionality of a law such as this depend in each instance upon the facts determined after the fact is to fly in the very face of the act’s purpose. No adoptive parent can now know with certainty whether the facts underlying the relationship between the natural father and the adoptive child are such as to render the provisions of §§ 43-104.02 to 43-104.04 constitutional or unconstitutional until after the facts have been examined by a court. Furthermore, this court has now ruled, in effect, that if the child is removed from the natural mother while in the hospital, thereby making it impossible for the natural father to establish a relationship with the child, the act will be held constitutional; but, if the natural mother delays placing the child out for adoption so that the natural father has the opportunity to develop a relationship with the child, the act will be declared unconstitutional. Such a holding is not, in my view, based upon any sound legal principles. Such uncertainty is bound to create much distress, as evidenced by the instant case. The scenario which I feared our decision in Shoecraft would ultimately bring about has, in my view, come to pass in the instant case, and will continue to repeat itself in future cases.
It was my view in Shoecraft that the provisions of §§ 43-104.02 to 43-104.04 were unconstitutional and inapplicable, and it remains my view that such is the case. I would resolve this matter by overruling our decision in Shoecraft and declaring the act unconstitutional in all cases.